Citation Nr: 0711636	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-14 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel





INTRODUCTION

The veteran served on active military duty from April 1981 to 
July 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 


FINDINGS OF FACT

1.  Service connection for post traumatic stress disorder 
(PTSD) was denied by an unappealed October 1997 rating 
decision.  An unappealed April 2003 rating decision found new 
and material evidence sufficient to reopen a claim for 
service connection for PTSD but denied the claim based on the 
lack of a verifiable stressor.  

2.  Evidence associated with the claims file since the 
unappealed April 2003 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim 
for entitlement to service connection for PTSD.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim to reopen a claim for 
entitlement to service connection for PTSD, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, a September 2004 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Although the letter did not notify the veteran of 
effective dates or the assignment of disability evaluations, 
there is no prejudice to the veteran because claim is not 
reopened.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The letter also requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).  

In the case of a claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, the veteran's service 
medical records, service personnel records, and VA medical 
records are associated with the claims file.  The veteran was 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  The veteran was 
specifically requested in a May 2005 letter to provide 
additional and more detailed information regarding his 
alleged PTSD stressors.  The veteran did not respond or 
provide any additional information.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) (holding that the duty to assist is 
not always a one-way street, and that the veteran cannot 
passively wait for help where he may or should have 
information that is essential in obtaining evidence).  He was 
also advised what evidence VA had requested, and notified 
what evidence had been received.  The veteran has not 
identified any additional, relevant evidence that has not 
been requested or obtained, and there is no indication that 
any pertinent evidence was not received.  As the veteran has 
not identified any records that are not already in the claims 
file, the Board finds that there is no additional duty to 
assist prior to the submission of new and material evidence.  
Thus, VA's duty to assist has been fulfilled.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006); see also Dingess/Hartman, 19 Vet. 
App. 473.

In an October 1997 rating decision, the RO denied service 
connection for PTSD because there was no evidence of a 
verifiable stressor.  The veteran did not file a notice of 
disagreement.  The RO decision is final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2006).  In January 2003, the veteran filed a claim to reopen 
the issue of entitlement to service connection for PTSD.  In 
an April 2003 rating decision, the RO found new and material 
evidence to reopen the veteran's claim but denied the issue 
of entitlement to service connection for PTSD because there 
was no verifiable stressor.  The veteran did not file a 
notice of disagreement.  The RO decision is final based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  In July 2004, the veteran filed a claim 
to reopen his claim of entitlement to service connection for 
PTSD.  In a November 2004 rating decision and February 2006 
statement of the case, the RO found no new and material 
evidence because the evidence did not show a verifiable 
stressor.  The veteran appealed.

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the April 2003 
rating decision is the last final disallowance, the Board 
must review all of the evidence submitted since that action 
to determine whether the veteran's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If 
new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the April 2003 rating 
decision included the veteran's service medical records which 
were negative for PTSD.  Also of record were newspaper 
articles regarding the Gulf War.  An undated letter from a VA 
physician indicated a PTSD diagnosis.  In a September 1996 
private medical record, the veteran reported that he had 
engaged in combat as part of the 24th Mechanized Infantry 
Division.  The diagnosis was rule out PTSD.  In a December 
1996 VA PTSD examination, the veteran reported that his jobs 
during service were hooking up telephone wires and cables, 
setting up antennas, and driving trucks.  He reported seeing 
dead, decapitated, and burned bodies; watching soldiers pose 
and take pictures by dead bodies; and being ordered to dig a 
trench for a mass burial, which he refused to do.  In a 
January 1997 statement, the veteran reported that he had 
landed in Saudi Arabia and then drove through Iraq.  He 
reported running switchboard and guard duty; seeing things 
that other soldiers did not see as part of an advance team; 
scud missiles flying over his head; seeing burned dead bodies 
in trucks while driving through Iraq; dead bodies at a 
destroyed Iraqi base; being asked to conduct a mass burial; 
and watching unnecessary killing.  VA records from 1997, 
1998, and 1999 diagnosed PTSD.  VA records from 2000 and 2002 
diagnosed depression.  A July 2002 VA record diagnosed a mood 
disorder.  An October 2002 VA record noted a prior medical 
history of PTSD.

Evidence submitted since the April 2003 rating decision 
includes the veteran's service personnel records, which 
indicated that the veteran was awarded the Army Achievement 
Medal (Oak Leaf Cluster), an Army Service Ribbon, the 
National Defense Service Medal, an Overseas Service Ribbon, 
and the Army Good Conduct Medal.  The veteran's military 
occupational specialty was listed as automatic data 
telecommunications center operator.  Also submitted were 
duplicates of various VA medical records from 1997 to 2004 
diagnosing PTSD and depression.  In an undated statement, the 
veteran reiterated his inservice stressors.  In a January 
1997 VA record, the veteran reported that he was not a combat 
veteran and reiterated his inservice stressors.  In a March 
1997 VA record, the veteran reported the same inservice 
stressors.  In a June 1997 VA record, an examiner stated that 
there was little indication of mental health problems 
consistent with PTSD arising from exposure to combat during 
the Gulf War.  The diagnoses were psychiatric disorder, not 
otherwise specified, versus paranoid schizophrenia and major 
depression.  


The Board finds that the additional evidence of record is new 
because it was not previously submitted to the RO.  The Board 
also finds, however, that the evidence is not material.  The 
veteran's claim for entitlement to service connection was 
denied due to the lack of a verifiable stressor.  The newly 
submitted evidence does not contain a verifiable stressor and 
does not indicate combat status.  The evidence thus does not 
relate to an unestablished fact necessary to substantiate the 
claim, here, the presence of a verifiable stressor, and does 
not raise a reasonable possibility of substantiating the 
claim.  Accordingly, the veteran's claim of entitlement to 
service connection for PTSD is not reopened.  

Moreover, as new and material evidence to reopen a finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).   


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for PTSD is not 
reopened.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


